Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 04/05/2019.  Claims 1-10 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the compression chamber” in line 5. However, there is a lack of antecedent basis for this limitation. Examiner suggests changing “a piston-driven compression chamber” to - -a compression chamber housing a piston- - in line 2. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites “the piston” in lines 6 and 7. However, there is a lack of antecedent basis for this limitation. Examiner suggests changing “a piston-driven compression chamber” to - -a compression chamber housing a piston- - in line 2. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites “the hydraulic chamber” in lines 6 and 7. However, there is a lack of antecedent basis for this - -. Appropriate correction is required.
Claims 2-9 is objected to because of the following informalities: Claim 2-9 recites “The intensifier” in line 1. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the hydraulically driven intensifier”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2 recites “the flow of hydraulic fluid” in line 1. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “a flow of hydraulic fluid”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2 recites “the accompanying change” in lines 1 and 2. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “an accompanying change”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2 recites “said space” in line 4. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “said intermediate space”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites “the compression chamber” in line 3. However, there is a lack of antecedent basis for this limitation. Examiner suggests changing “a piston-driven compression chamber” in claim 1 to - -a compression chamber housing a piston- - in line 2. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites “said inlet and outlet” in line 3. Examiner suggests reciting “said inlet and said outlet”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 recites the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claims should be worded in a more clear fashion to claim both terms. For the purpose of this examination the examiner is selecting the "and" term from this selective language. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4 recites “the inlet and outlet” in line 1. Examiner suggests reciting “said inlet and said outlet”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Claim 4 recites “the compression chamber” in lines 2-3. However, there is a lack of antecedent basis for this limitation. Examiner suggests changing “a piston-driven compression chamber” in claim 1 to - -a compression chamber housing a piston- - in line 2. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5 recites “the hydraulic chamber” in line 3. However, there is a lack of antecedent basis for this limitation. Examiner suggests changing “an adjacent hydraulic chamber” in claim 1, line 3, to - -a hydraulic chamber- -. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 recites “the hydraulic chamber” in lines 2 and 3. However, there is a lack of antecedent basis for this - -. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 recites “the first compression chamber” in lines 3 and 4. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “a first compression chamber”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 recites “the opposite site” in line 3, examiner also believes “site” was meant to be “side”. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “an opposite side”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “said intensifier” in line 2, and “the intensifier” in lines 4,5, and 6. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the hydraulically driven intensifier”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “the compression chamber” in line 6, 7, and 8. However, there is a lack of antecedent basis for this limitation. Examiner suggests changing “a piston-driven compression chamber” in claim 10, line 3 to - -a compression chamber housing a piston- -. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “the lubricating fluid” in line 6. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “a lubricating fluid”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “the piston” in lines 8 and 9. However, there is a lack of antecedent basis for this limitation. Examiner suggests changing “a piston-driven compression chamber” in claim 10, line 3 to - -a compression chamber housing a piston- -. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “the hydraulic chamber” in line 8. However, there is a lack of antecedent basis for this limitation. Examiner suggests changing “an adjacent hydraulic chamber” in claim 10, line 4, to - -a hydraulic chamber- -. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The phrase “which may enhance flow of lubricant into said space” in claim 2 is not definite, examiner suggests deleting the phrase, it adds little to the claim.
The phrase “preferably” in claims 5 and 9 are not definite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, and 10 are rejected under 35 U.S.C. 102(a) as being anticipated by Machtolf (USPN 1,729,430).
In reference to independent claim 1, Machtolf teaches a hydraulically driven intensifier (fig 1) for increasing pressure of gas (line 3 discloses the device is “for compressing gases”), said intensifier comprising a piston-driven (piston 32 compresses the gas, the piston is driven by a hydraulic piston 30) compression chamber for gas (chamber 3, fig 1), operatively connected to an adjacent hydraulic chamber (chamber 1) further comprised in the intensifier (piston 30 is in the hydraulic chamber 1 which drives the piston 32 to compress the gas), characterized by a lubricant coupling (16) in the compression chamber (3) of the intensifier to circulate a lubricating fluid at least within an intermediate space (area to the right side of piston 32), between the piston (32) and the hydraulic chamber (1), for cooling and lubricating the piston (page 2 lines 75-77 discloses “This oil [oil in tank 18] acts simultaneously as a cooling means and as a lubricating means for the inner wall of the cylinder”).  
In reference to independent claim 10, Machtolf teaches a method for compressing gas comprising utilizing a hydraulically driven intensifier (fig 1) to increase (line 3 discloses the device is “for compressing gases”), said intensifier comprising a piston-driven (piston is 32 compresses the gas which in turn is driven by a hydraulic piston 30) compression chamber  for gas (chamber 3, fig 1), operatively connected to an adjacent hydraulic chamber (1) further comprised in the intensifier (piston 30 in the hydraulic chamber 1 drives the piston 32 to compress the gas), wherein a lubricant coupling (16) is employed in the compression chamber (3) of the intensifier and the lubricating fluid is circulated at least within an intermediate space (area to the right side of piston 32 in the chamber 3) of the compression chamber (3), between the piston (32) and the hydraulic chamber (1), to cool and lubricate the piston (page 2 lines 75-77 discloses “This oil [oil in tank 18] acts simultaneously as a cooling means and as a lubricating means for the inner wall of the cylinder”).
In reference to dependent claim 2, Machtolf teaches the intensifier of claim 1, wherein the flow of hydraulic fluid and the accompanying change in volume of the intermediate space (area to the right side of piston 32) cause formation of a vacuum or generally reduced pressure therein, which may enhance flow of lubricant into said space (movement of piston to the left causes a drop in pressure of the area inside chamber 3 which will move oil up from reservoir 18 into the cylinder 3).  
In reference to dependent claim 5, Machtolf teaches the intensifier of claim 1, wherein the lubricating fluid is the same hydraulic fluid, preferably liquid, more preferably hydraulic oil, that is used in the hydraulic chamber (the lubricating fluid that is used in right side of chamber 3 is also the hydraulic oil that is used in chamber 1 to motivate the piston 30 thereby compressing the gas in cylinders 2 and 3, page 2, lines 66-74).  
In reference to dependent claim 6, Machtolf teaches the intensifier of claim 1, comprising a second compression chamber (2) operatively connected to the hydraulic chamber (2 is operatively connected to the hydraulic chamber 1 and is used to further compress the fluid from chamber 3), located on the opposite site of the hydraulic chamber to the first compression chamber (2 is on the opposite side of 1 from 3).  
In reference to dependent claim 7, Machtolf teaches the intensifier of claim 1, however Machtolf does not disclose the 5intensifier is utilized for increasing the pressure of biogas or natural gas (Machtolf mentions compressing “acetylene” page 1, line 4; and the structure of Machtolf could be used to increase the pressure of biogas and natural gas. hFurthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).).
In reference to dependent claim 8, Machtolf teaches the intensifier of claim 1, comprising at least one element selected from the group consisting of: pump (Machtolf teaches a pump 46, shown in fig 1), electric pump, motor, and electric motor; the at least one element being provided in order to circulate lubricating and hydraulic fluid (the pump 46 provides pressurized fluid to area 1 which motivates the pistons and compresses the gas).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Machtolf (USPN 1,729,430) in view of Chance (USPAP 2007/0286745)
In reference to dependent claim 3, Machtolf teaches the intensifier of claim 1, teaches a lubricant coupling (16), however
Machtolf does not teach the lubricant coupling comprises an inlet and an outlet, through which lubricant enters and exits the compression chamber, said inlet and outlet further comprising a pipe or tube, and/or a check valve.  
Chance, a similar triple piston pump designed to move fluid, teaches the coupling comprises an inlet (151, fig 1) and an outlet (153, fig 1), through which fluid enters and exits the compression chamber (144 and 146), said inlet and outlet further comprising a (pipe or tube that has valve 118 located therein), and/or a check valve (188). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a separate inlet and outlet with check valves of Chance in the intensifier of Machtolf “to prevent reverse flow of additive fluids” para 0028; Chance.  To be clear the use of the valves and separate inlet and outlet prevents reverse flow which enhances lubrication and cooling in the cylinder because it ensures new lubricant is brought into the cylinder.

In reference to dependent claim 4, Machtolf in view of Chance teaches the intensifier of claim 3, Machtolf further discloses an intensifier wherein the inlet and outlet (16 (after modification by Chance there is an inlet and outlet)) connect a vessel (18 is a vessel for containing the operating oil) in which the lubricant resides to the intermediate space (area to the right side of piston 32) of the compression chamber (chamber 3, fig 1), constituting a circulation of the lubricant (the piston 32 can suck up oil into the chamber 3 as the piston moves from right to left decreasing the pressure in the chamber 3).
  
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Machtolf (USPN 1,729,430) in view of Ashton (USPN 4,653,986).
In reference to dependent claim 9, Machtolf teaches multistage compression system for gas (fig 1 shows a multistage intensifier), comprising the intensifier of any preceding claim (see the rejected claim 1 above)
Machtolf and Chance does not teach the intensifiers several thereof operatively connected in series.  
Ashton, a similar hydraulically powered intensifier, teaches several thereof (intensifier 51, fig 1) operatively connected in series (col 11, lines 51-57 discloses “It should be readily apparent to one of ordinary skill in the art that two compressors 51 of the present invention could be connected in series, one along side each other with suitable piping connections there between, to provide a four-stage compressor”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiple intensifiers of Machtolf or Machtolf in view of Chance like the intensifiers in Ashton “to provide a four-stage compressor” col line 57; Ashton, thereby increasing the final delivered pressure.


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Gozzi (USPN 4,478,556) discloses a multi stage compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/CHARLES W NICHOLS/Examiner, Art Unit 3746